AFFIRM as modified; Opinion issued November 28, 2012




                                            In The
                                    Qlourt of Z1pptat
                          if itt itrttt of JZcxa at atta
                                     No._05-12-00357-CR

                         SHANTAVIA PATRICE BELL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellec

                        On Appeal from the Criminal District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F1O-52229-H

                             MEMORANDUM OPINION

                          Before Justices Moseley. Francis, and Lang
                                  Opinion by Justice Francis

        Shantavia Patrice Bell appeals from the adjudication of her guilt for burglary of a

habitation.   in three issues, appellant contends the judgment adjudicating guilt should be

modified to show: (1) no plea bargain agreement; (2) the conditions of community supervision

violated: and (3) the correct names of the attorneys representing her and the State. The State

agrees the judgment should he modified. We modify the trial court’s judgment and affirm as

modified.

       Appellant waived a jury and pleaded guilty to burglary of a habitation. Following the

plea agreement. the trial court deferred adjudicating guilt, placed appellant on community
supervision fbr thi-ee years. and assessed a $1 .500 line. The State later moved to adjudicate guilt.

alleging appellant violated conditions of her community supervision, including committing six

new otfenses. In a hearing on the motion without benefit of a plea bargain, appellant pleaded

true to all of the allegations. The trial court found the allegations true, adjudicated appellant

guilty, and assessed punishment at fifteen years in prison.

        The record shows the trial court conducted a hearing based upon the State’s amended

motion to adjudicate filed January 31, 2012. The amended motion listed fourteen violations of

the conditions of community supervision, including the six new offenses. Jason Fine represented

the State during the hearing, and Davey Lamb represented appellant. The judgment, however,

incorrectly recites Justin Lord as the attorney for the State. and Paul Johnson as appellants

attorney. The judgment also incorrectly reflects plea bargain terms of “15 years TDCJ.” We

sustain appellant’s three issues.

       We modify the trial court’s judgment as follows: (1) attorney for the State is Jason Fine;

(2) attorney for the defendant is Davey Lamb; (3) terms of plea bargain are “open;” and (4) while

on community supervision, appellant violated the conditions of community supervision as set out

in the State’s January 3!, 2012 “Amended Motion to Proceed with Adjudication of Guilt.” See

TEX. R. App. P. 43.2(b): Biglev v. State. 865 S.W.2d 26. 27—28 (Tec Crim. App. 1993); Asberrv

v. State, 813 S.W.2d 526, 529—30 (Tex. App.—Dallas 1991, pet. ref d).

       As modified. we affirm the trial court’s judgmentj     t   r


                                                     OLLY FRAThCIS
                                                     JUSTICE

Do Not Publish
TEx. R. App. P.47
120357F.U05
                                    Qtourt of Z(ppeat
                          if iftb itritt ot ZXcxa at aUa
                                        JUDGMENT

SIIANTA VIA PATRICE BELL.                          Appeal from the Criminal District Court of
Appelhnt                                           Dali is ( ount’ Texas (Ii ( t No F I 0-
                                                   52229-H).
No. 05-1 2-00357-CR        V.                      Opinion delivered by Justice Francis.
                                                   Justices Moseley and Lang participating.
TI-IF STATE OF TEXAS. Appellee

    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled Attorney for State” is modified to show ‘Jason Fine.”

       The section entitled “Attorney for Defendant” is modified to show “Davey Lamb.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

        The section entitled “(5) While on community supervision. Defendant violated the terms”
is modified to show “(5) While on community supervision, Defendant violated the terms and
conditions of community supervision as set out in the State’s January 31, 2012 Amended Motion
to Proceed with Adjudication of Guilt.”

       As modified. we AFFIRM the trial court’s judgment.



       Judgment entered November 28, 2012.




                                                          MOLLY1ANCIS
                                                          JUSTI cE